Exhibit 10.1

 

VIRGIN MEDIA INC.

909 Third Avenue

New York, New York 10022

 

18 December 2007

 

Mr. Jacques Kerrest

c/o Virgin Media Inc.

909 Third Avenue

New York, New York 10022

 

Dear Jacques:

 

As we have discussed, we are pleased to extend the term of your Employment
Agreement as described below.  The terms of your Employment Agreement will
remain in effect in all respects, except as follows:

 

1.                                                              Assignment to
new Virgin Media Inc.

 

As a result of the merger with Telewest Global, Inc. being structured as a
reverse acquisition, the former NTL Incorporated changed its name to NTL
Holdings Inc. and subsequently changed its name to Virgin Media Holdings Inc.
(“Old NTL”) and the former Telewest changed its name to NTL Incorporated and
subsequently changed its name to Virgin Media Inc. (the “Company”).  We agree
that your Employment Agreement with Old NTL shall be assigned to and assumed by
the Company and in this connection:

 

(i)                                   all references to the “Company” in the
Employment Agreement now refer to the Company instead of Old NTL;

 

(ii)                                all obligations of Old NTL under the
Employment Agreement are assumed by the Company, and all claims that you may
have against Old NTL or the Company shall be asserted solely against the
Company; and

 

(iii)                             all obligations of the Executive owed to Old
NTL or the Company under the Employment Agreement shall be enforceable against
the Executive by the Company.

 

2.                                                              Extension

 

(a)                                                          Notwithstanding
anything to the contrary in Section 7 of the Employment Agreement, the
Executive’s Employment Term is extended to December 31, 2008; provided, however,
on or after March 31, 2008, upon a Termination Without Cause, a Constructive
Termination Without Cause or a Termination upon Non-Renewal, the Company shall,
within 90 days after the date of such Termination, provided that the Executive
executes and delivers to the Company the general release of claims set forth in
Section 7(e) of the Employment Agreement (the “Release”) and, the Executive does
not revoke the

 

--------------------------------------------------------------------------------


 

Release prior to the expiration of any applicable revocation period, cause the
Executive to be paid a lump-sum severance payment of cash (the “Severance
Payment Amount”) equal to fifteen calendar months of Base Salary.

 

(b)                                                         At any time on or
after March 1, 2008, the Executive may terminate his employment on 30 days’
written notice to the Company and the Company shall, within 90 days after the
date of such termination, provided that the Executive executes and delivers to
the Company the Release and, the Executive does not revoke the Release prior to
the expiration of any applicable revocation period, cause the Executive to be
paid the Severance Payment Amount.

 

(c)                                                          The Company shall,
in its discretion, determine the exact date of payment of the severance amounts
described in (a) and (b) above.

 

3.                                                              Expatriate
Package

 

The following paragraph shall be added to the end of Section 3(c) of the
Employment Agreement:

 

Any such reimbursement shall be made in accordance with the Company’s Tax
Equalization Policy, but shall be made not later than the end of the second
taxable year of Executive beginning after the later of (i) the taxable year of
Executive in which Executive’s U.S. federal income tax return is required to be
filed (including any extensions), reflecting the compensation for which the tax
equalization payment is provided, or (ii) the taxable year of Executive in which
Executive’s foreign tax return or payment is required to be filed or made,
reflecting the compensation for which the tax utilization payment is provided.

 

4.                                                              Section 409A and
280G

 

The following paragraphs shall be added as Sections 7(h) and (i) to the
Employment Agreement:

 

(h)                                                         Effect of
Section 409A of the Internal Revenue Code.  If the Executive is a “specified
employee” on the date of termination of the Executive’s employment for purposes
of Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the “Code”), notwithstanding any provision of the
Agreement relating to the timing of payments to the Executive hereunder, if
Section 409A would cause the imposition of the additional tax under Section 409A
if paid as provided in Section 7 of the Agreement, then as much of the severance
payment as may be paid without the imposition of the additional tax shall be
paid in a lump sum as aforesaid, and any remaining portion of the severance
payment shall be paid upon the day following the six-month anniversary of the
date of termination.   For purposes of this Agreement, “Specified Employee”
shall mean a “specified employee” within the meaning of Code section
409A(a)(2)(B)(i), as determined by the Company’s Compensation Committee.

 

--------------------------------------------------------------------------------


 

(i)                                                           Effect of
Section 280G of the Internal Revenue Code.  (i) Anything in this Agreement to
the contrary notwithstanding, in the event that it is determined by the Company
and its US tax advisors that any payment (other than the Gross-Up Payments (as
defined below) provided for in this Section 7) or distribution by the Company or
any of its affiliates to or for the benefit of the Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise pursuant to or by reason of any other agreement, policy, plan,
program or arrangement, including, without limitation, any stock option,
performance share, performance unit, stock appreciation right or similar right,
or the lapse or termination of any restriction on or the vesting or
exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto), by reason of being considered “contingent on a change in ownership or
control” of the Company, within the meaning of Section 280G of the Code (or any
successor provision thereto) or to any similar tax imposed by state or local
law, or any interest or penalties with respect to such tax (such tax or taxes,
together with any such interest and penalties, being hereinafter collectively
referred to as the “Excise Tax”), then the Executive will be entitled to receive
an additional payment or payments (collectively, a “Gross-Up Payment”).  The
Gross-Up Payment will be in an amount such that, after payment by the Executive
of all taxes (including any interest or penalties imposed with respect to such
taxes), including any Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment.  For purposes of determining the amount of the
Gross-Up Payment, the Executive will be considered to pay (x) federal income
taxes at the highest rate in effect in the year in which the Gross-Up Payment
will be made and (y) state and local income taxes at the highest rate in effect
in the state or locality in which the Gross-Up Payment would be subject to state
or local tax, net of the maximum reduction in federal income tax that could be
obtained from deduction of such state and local taxes.  Any Gross-Up Payment
shall be paid by the Company to the Executive at the same time as the associated
Payment, or as soon thereafter as is practical, but in all cases, within 25 days
of the receipt of notice from the Executive that there has been a Payment.  As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination of the Company, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”).  In the event the Company exhausts or does not seek to pursue
its remedies pursuant to Section 7(i)(ii) and the Executive thereafter is
required to make a payment of any Excise Tax, the Company and its US tax
advisors, or at the Executive’s election and expense, a nationally recognized
accounting firm to be appointed by the Executive, shall determine the amount of
Underpayment that has occurred.  If the Executive elects to have a nationally
recognized accounting firm determine the amount of any Underpayment, detailed
supporting calculations of such determination shall be provided to the Company. 
Any such Underpayment shall be paid by the Company to or for the benefit of the
Executive as promptly as practicable.

 

--------------------------------------------------------------------------------


 

(ii)                                                        Executive shall
notify the Company in writing of any claim by the Internal Revenue Service that,
if successful, would require the payment by the Company of the Gross-Up
Payment.  Such notification shall be given as soon as practicable but no later
than ten (10) business days after Executive is informed in writing of such claim
and shall apprise the Company of the nature of the claim and the date on which
such claim is requested to be paid.  Executive shall not pay such claim prior to
the expiration of the 30-day period following the date on which he gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due).  If the Company notifies
Executive in writing prior to the expiration of such period that it desires to
contest such claim, Executive shall:

 

(a)                                                        give the Company any
information reasonably requested by the Company relating to such claim,

 

(b)                                                       take such action in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company,

 

(c)                                                        cooperate with the
Company in good faith in order effectively to contest such claim, and

 

(d)                                                       permit the Company to
participate in any proceedings relating to such claim; provided, however, that
the Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold Executive harmless, on an after-tax basis, for any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expenses.
Without limitation on the foregoing provisions of this Section 7(i)(ii), the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Executive to pay the tax
claimed and sue for a refund or to contest the claim in any permissible manner,
and Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs Executive to pay such claim and sue for a refund, the Company
shall advance the amount of such payment to Executive, on an interest-free
basis, and shall indemnify and hold Executive harmless, on an after-tax basis,
from any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and further provided that any extension of
the statute of limitations

 

--------------------------------------------------------------------------------


 

relating to payment of taxes for the taxable year of Executive with respect to
which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

 

(iii)                                                     Notwithstanding any
other provision of this Agreement, the Company may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of any
Gross-Up Payment, and the Executive hereby consents to such withholding.

 

(iv)                                                    If Executive becomes
entitled to receive any refund with respect to any Gross-Up Payment or with
respect to an amount advanced by the Company pursuant to Section 7(i)(ii),
Executive shall promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto).  If,
after the receipt by Executive of an amount advanced by the Company pursuant to
Section 7(i)(ii), a determination is made that Executive shall not be entitled
to any refund with respect to such claim and, if Executive has provided prompt
written notice of such denial to the Company and the Company does not thereafter
notify Executive in writing of its intent to contest such denial of refund prior
to the expiration of the time period under applicable law in which such contest
may be made by or on behalf of Executive, then such advance shall be forgiven
and shall not be required to be repaid and the amount of such advance shall
offset, to the extent thereof, the amount of the Gross-Up Payment required to be
paid.

 

(v)                                                       Subject to the earlier
time limits set forth above, all payments and reimbursements to which the
Executive is entitled under this Section 7(i) shall be made not later than the
end of the taxable year of the Executive next following the taxable year of the
Executive in which the Executive (or the Company, on the Executive’s behalf)
remits the related taxes (or, in the event of reimbursement with respect to an
audit or litigation that does not result in the payment of taxes, not later than
the end of the taxable year of the Executive next following the taxable year of
the Executive in which there is a final resolution of such audit or litigation
(whether by reason of completion of the audit, entry of a final and
non-appealable judgment, final settlement, or otherwise)).

 

5.                                                              Medical Benefits

 

The following paragraph shall be added as Section 7(j) to the Employment
Agreement:

 

(j)                                                           Upon any
termination of the Executive’s employment during the Employment Term other than
by the Company for Cause, the Company shall pay for the continued medical
benefits for the

 

--------------------------------------------------------------------------------


 

Executive and his family and any associated costs under (and in accordance with
the terms of) COBRA for fifteen calendar months after the termination date.  The
Executive shall pay for the remaining COBRA entitlement period.

 

6.                                                              Non-compete

 

As a result of the NTL-Telewest merger and the acquisition of Virgin Mobile, we
have agreed to expand the non-compete provisions to cover mobile telephone and
content, and accordingly, Section 9(b) of the Employment Agreement is amended in
its entirety to read as set forth on Exhibit A.

 

7.                                                              Address for
Notices

 

Section 11(b) of the Employment Agreement is amended so that your address for
notices is:

 

Jacques Kerrest

7 Sheridan Grange

Sunningdale, Berkshire

SL5 0BX

United Kingdom

 

Fax:  none

 

with a copy to Mr. Kerrest’s address on file with the Company’s payroll
department (if different from above); and

 

with a further copy to:

 

Susan P. Serota

Pillsbury Winthrop Shaw Pittman LLP

1540 Broadway

New York, NY  10036

United States

 

8.                                                              Governing Law

 

Section 11(f) of the Employment Agreement is amended so that New York is the
governing law of the Employment Agreement and the courts of New York shall have
exclusive jurisdiction.

 

9.                                                              Release
Agreement

 

Appendix E of the Employment Agreement is amended in its entirety to read as set
forth on Exhibit B.

 

The Company also agrees to (A) subject to the Executive’s execution and delivery
to the Company of the general release of claims set forth in Section 7(e) of the
Employment Agreement, (i) make, on a pro rata basis, any applicable Annual Bonus
payment (including any Annual Bonus for the 2008 fiscal year), if any, and any
2006/2008 Long Term Incentive Plan (“2006 LTIP”) payment, if any, to you at the

 

--------------------------------------------------------------------------------


 

same time such payments are made to the Company’s employees and, in any event,
no later than the end of the following year in which such payment was earned;
and (ii) in accordance with the provisions of a Non Qualified Stock Option
Notice dated 20  September 2004 (the “Stock Option Notice”) and the Virgin Media
Inc. 2006 Stock Incentive Plan (the “2006 Plan”) that 100,000 of your grant
pursuant to the terms of the Stock Option Notice and the 2006 Plan and which are
subject to vesting on 20 September 2008 will vest on the termination date of
your employment; (B) pay your reasonable legal costs for legal advice as to the
terms and effect of this letter up to a maximum of $12,000; and (C) pay all
expense reimbursements to you in accordance with the Company’s policy on
reimbursement of expenses and, in any event, no later than the end of the
taxable year following the year in which such expense was incurred provided such
expenses are payable in accordance with Section 5(b) of the Employment
Agreement.

 

This amendment is effective as of January 1, 2007.  This letter also
acknowledges the increase in your Base Salary to £330,000 per annum made in
2006, and the further increase in your Base Salary to £339,900 effective
September 1, 2007.

 

This letter confirms our understanding on these matters and your Employment
Agreement with the Company is amended in accordance with the foregoing.  This
letter also confirms your waiver of notice of renewal under the Employment
Agreement with respect to this extension. Terms used but not defined in this
letter shall have the meaning of such terms as defined in your Employment
Agreement.

 

This letter is governed by and construed in accordance with the laws of the
State of New York.

 

 

 

Sincerely,

 

 

 

 

VIRGIN MEDIA INC.

 

 

 

 

 

 

 

By:

/s/ Bryan H Hall

 

 

Name:

Bryan H Hall

 

 

Title:

Secretary and General Counsel

 

 

 

 

 

 

 

 

 

AGREED & ACCEPTED:

 

 

 

 

 

 

 

 

 

 

/s/ Jacques Kerrest

 

 

Jacques Kerrest

 

 

--------------------------------------------------------------------------------



 


EXHIBIT A


 


(B)                                 NON-COMPETITION AND NON-SOLICITATION. 
DURING THE PERIOD COMMENCING UPON THE EFFECTIVE DATE AND ENDING ON THE 18-MONTH
ANNIVERSARY OF THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
THE EXECUTIVE SHALL NOT, AS AN EMPLOYEE, EMPLOYER, STOCKHOLDER, OFFICER,
DIRECTOR, PARTNER, ASSOCIATE, CONSULTANT OR OTHER INDEPENDENT CONTRACTOR,
ADVISOR, PROPRIETOR, LENDER, OR IN ANY OTHER MANNER OR CAPACITY (OTHER THAN WITH
RESPECT TO THE EXECUTIVE’S SERVICES TO THE COMPANY AFFILIATED GROUP), DIRECTLY
OR INDIRECTLY:


 


(I)                                   PERFORM SERVICES FOR, OR OTHERWISE HAVE
ANY INVOLVEMENT WITH, ANY BUSINESS UNIT OF A PERSON, WHERE SUCH BUSINESS UNIT
COMPETES DIRECTLY OR INDIRECTLY WITH ANY MEMBER OF THE COMPANY AFFILIATED GROUP
BY OWNING OR OPERATING (X) COMMUNICATIONS NETWORKS FOR TELEPHONE, MOBILE
TELEPHONE, CABLE TELEVISION OR INTERNET SERVICES OR (Y) CONTENT GENERATION
SERVICES OR TELEVISION CHANNELS, IN EACH CASE PRINCIPALLY IN THE UNITED KINGDOM
(THE “CORE BUSINESS”); PROVIDED, HOWEVER, THAT THIS AGREEMENT SHALL NOT PROHIBIT
THE EXECUTIVE FROM OWNING UP TO 1% OF ANY CLASS OF EQUITY SECURITIES OF ONE OR
MORE PUBLICLY TRADED COMPANIES (FOR GREATER CERTAINTY, THE EXECUTIVE SHALL BE
PERMITTED TO WORK OUTSIDE THE UNITED KINGDOM PROVIDED THE COMPANY OR BUSINESS
UNIT FOR WHICH HE IS PERFORMING SERVICES FOR OR IS INVOLVED WITH IS NOT DOING
BUSINESS IN THE UNITED KINGDOM);


 


(II)                                HIRE ANY INDIVIDUAL WHO IS, OR WITHIN THE 12
MONTHS PRIOR TO THE EXECUTIVE’S TERMINATION WAS, AN EMPLOYEE OF ANY MEMBER OF
THE COMPANY AFFILIATED GROUP WHOSE BASE SALARY AT THE TIME OF HIRE EXCEEDED
£100,000 PER YEAR AND WITH WHOM THE EXECUTIVE HAD DIRECT CONTACT (OTHER THAN ON
A DE MINIMIS BASIS); OR


 


(III)                             SOLICIT, IN COMPETITION WITH ANY MEMBER OF THE
COMPANY AFFILIATED GROUP IN THE CORE BUSINESSES, ANY BUSINESS, OR ORDER OF
BUSINESS FROM ANY PERSON THAT THE EXECUTIVE KNOWS WAS A CURRENT OR PROSPECTIVE
CUSTOMER OF ANY MEMBER OF THE COMPANY AFFILIATED GROUP DURING THE EXECUTIVE’S
EMPLOYMENT AND WITH WHOM THE EXECUTIVE HAD CONTACT.


 

--------------------------------------------------------------------------------



 


EXHIBIT B


 

Release Agreement

 

WHEREAS, Jacques Kerrest (the “Executive”) was employed by Virgin Media Inc.
(the “Company”) as its Chief Financial Officer pursuant to an Employment
Agreement, dated as of August 14, 2004 as amended (the “Employment Agreement”);

 

NOW, THEREFORE, in consideration of the following payments and benefits:

 

·                  [list benefits] (collectively the “Payments and Benefits”),

 

and the mutual release set forth herein, the Executive voluntarily, knowingly
and willingly accepts the Payments and Benefits under this Release Agreement in
full and final settlement of any claims which the Executive has brought or could
bring against the Company in relation to the Executive’s employment or the
termination of that employment and agrees to the terms of this Release
Agreement.

 

1.                                                      The Executive
acknowledges and agrees that the Company is under no obligation to offer the
Executive all of the Payments and Benefits, unless the Executive consents to the
terms of this Release Agreement. The Executive further acknowledges that he is
under no obligation to consent to the terms of this Release Agreement and that
the Executive has entered into this Release Agreement freely and voluntarily
after having the opportunity to obtain legal advice in the United States and the
United Kingdom.

 

2.                                                      The Executive
voluntarily, knowingly and willingly releases and forever discharges the Company
and its Affiliates, together with their respective officers, directors,
partners, shareholders, employees, agents, and the officers, directors,
partners, shareholders, employees, agents of the foregoing, as well as each of
their predecessors, successors and assigns (collectively, “Releasees”), from any
and all charges, complaints, claims, promises, agreements, controversies, causes
of action and demands of any nature whatsoever that the Executive or his
executors, administrators, successors or assigns ever had, now have or hereafter
can, shall or may have against Releasees by reason of any matter, cause or thing
whatsoever arising prior to the time of signing of this Release Agreement by the
Executive. The release being provided by the Executive in this Release Agreement
includes, but is not limited to, any rights or claims relating in any way to the
Executive’s employment relationship with the Company, or the termination
thereof, or under any statute, including the United States federal Age
Discrimination in Employment Act of 1967, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1990, the Americans with Disabilities Act of 1990,
the Executive Retirement Income Security Act of 1974, the Family and Medical
Leave Act of 1993, UK and European Union law for a redundancy payment or for
remedies for alleged unfair dismissal, wrongful dismissal, breach of contract,
unlawful discrimination on grounds of sex, race, age, disability, sexual
orientation, religion or belief, unauthorized deduction from pay, non-payment of
holiday pay and breach of the United Kingdom Working Time Regulations 1998,
detriment suffered on a ground set out in section 47B of the Employment Rights
Act 1996 (protected disclosures), breach of the National Minimum Wage Act 1998
and compensation under the Data Protection Act 1998, each as amended, and any
other U.S. or foreign federal, state or local law or judicial decision.

 

--------------------------------------------------------------------------------


 

3.                                                      The Executive
acknowledges and agrees that he shall not, directly or indirectly, seek or
further be entitled to any personal recovery in any lawsuit or other claim
against the Company or any other Releasee based on any event arising out of the
matters released in paragraph 2. The Executive and the Company acknowledge that
the conditions regulating compromise agreements in England and Wales including
the Employment Rights Act 1996, the Sex Discrimination Act 1975, the Race
Relations Act 1976, the Disability Discrimination Act 1995, the Working Time
Regulations 1998, the Employment Equality (Age) Regulations 2006 and the
National Minimum Wage Act 1998 have been satisfied in respect of this Release
Agreement.

 

4.                                                      Nothing herein shall be
deemed to release (i) any of the Executive’s rights to the Payments and Benefits
or (ii) any of the benefits that the Executive has accrued prior to the date
this Release Agreement is executed by the Executive under the Company’s employee
benefit plans and arrangements, or any agreement in effect with respect to the
employment of the Executive of (iii) any claim for contribution or for
indemnification, as provided under Section 9 of the Employment Agreement.

 

5.                                                      In consideration of the
Executive’s release set forth in paragraph 2, the Company knowingly and
willingly releases and forever discharges the Executive from any and all
charges, complaints, claims, promises, agreements, controversies, causes of
action and demands of any nature whatsoever that the Company now has or
hereafter can, shall or may have against him by reason of any matter, cause or
thing whatsoever arising prior to the time of signing of this Release Agreement
by the Company, provided, however, that nothing herein is intended to release
any claim the Company may have against the Executive for any criminal conduct.

 

6.                                                      The Executive represents
and warrants to the Company that:

 

(i)                                                    Prior to entering into
this Release Agreement, the Executive received independent legal advice from [  
] (the “UK Independent Adviser”), who has signed the certificate at Appendix 1;

 

(ii)                                                 Such independent legal
advice related to the terms and effect of this Release Agreement in accordance
with the laws of England and Wales and, in particular, its effect upon the
Executive’s ability to make any further claims under the laws of the United
Kingdom in connection with the Executive’s employment or its termination;

 

(iii)                                              The Executive has provided
the UK Independent Adviser with all available information which the UK
Independent Adviser requires or may require in order to advise whether the
Executive has any such claims; and

 

(iv)                                             The Executive was advised by
the UK Independent Adviser that there was in force, at the time when the
Executive received the independent legal advice, a policy of insurance covering
the risk of a claim by the Executive in respect of losses arising in consequence
of that advice.

 

7.                                                      The Company will
contribute up to a maximum of £500 plus value added tax towards any legal fees
reasonably incurred by the Executive in obtaining independent legal advice
regarding the terms and effect of this Release Agreement under the laws of the
United Kingdom.  The contribution will be paid following the Company receiving
from the UK Independent Adviser’s firm an

 

--------------------------------------------------------------------------------


 

appropriate invoice addressed to the Executive and expressed to be payable by
the Company.

 

8.                                                      The Executive
acknowledges that he has been offered the opportunity to consider the terms of
this Release Agreement for a period of at least forty five (45) days, although
he may sign it sooner should he desire. This release of claims given by the
Executive herein will not become effective until seven days after the date on
which the Executive has signed it without revocation.  Subject to no revocation
taking place, the Release Agreement will, upon signature by both parties and the
following the expiry of the revocation period, be treated as an open document
evidencing a binding agreement.

 

9.                                                      This Release Agreement
together with the attached letter dated [insert date] and the Employment
Agreement (as amended hereby) constitute the entire agreement between the
parties hereto, and supersede all prior agreements, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof.

 

10.                                                Except as provided in the
next following sentence, all provisions and portions of this Release Agreement
are severable.  If any provision or portion of this Release Agreement or the
application of any provision or portion of this Release Agreement shall be
determined to be invalid or unenforceable to any extent or for any reason, all
other provisions and portions of this Release Agreement shall remain in full
force and shall continue to be enforceable to the fullest and greatest extent
permitted by law; provided, however, that, to the maximum extent permitted by
applicable law, (i) if the validity or enforceability of the release or claims
given by the Executive herein is challenged by the Executive or his estate or
legal representative, the Company shall have the right, in its discretion, to
suspend any or all of its obligations hereunder during the pendency of such
challenge, and (ii) if, by reason of such challenge, such release is held to be
invalid or unenforceable, the Company shall have no obligation to provide the
Payments and Benefits.

 

11.                                                This Release Agreement shall
be governed by and construed in accordance with the internal laws of the State
of New York.

 

IN WITNESS WHEREOF, the parties have executed this Release Agreement as of
[insert date].

 

 

 

VIRGIN MEDIA INC.

/s/

 

/s/

 

Jacques Kerrest

 

Name:

 

 

Date:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------



 


APPENDIX 1


 


INDEPENDENT ADVISER’S CERTIFICATE


 

I, [                           ], certify that Jacques Kerrest (“the Executive”)
has received independent legal advice from me as to the terms and effect of this
Release Agreement under the laws of the United Kingdom in accordance with the
provisions of the Employments Rights Act 1996, the Sex Discrimination Act 1975,
the Race Relations Act 1976, the Disability Discrimination Act 1995, the Working
Time Regulations 1998, the Employment Equality (Age) Regulations 2006 and the
National Minimum Wage Act 1998.

 

I also warrant and confirm that I am a solicitor of the Supreme Court of England
and Wales, and hold a current practicing certificate.  My firm, [         ], is
covered by a policy of insurance, or an indemnity provided for members of a
profession or professional body, which covers the risk of any claim by the
Executive in respect of any loss arising in consequence of such advice that I
have given to him in connection with the terms of this agreement.

 

 

Signed:

 

Date:

 

--------------------------------------------------------------------------------